                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS                                     0 8
                                    SAN ANTONIO DIVISION                        CLERk              2O7
                                                                                 'ESTE,

    JASMiNE C. JOHNSON,                             §
                                                    §
          Plainti/f
                                                    §
    V.                                                   Civil No. SA-17-cv-00442-OLG
                                                    §
    HYATT CORPORATION, dlbla HYATT
    REGENCY SAN ANTONIO                             §
    RIVERWALK,                                      §
                                                    §
         Defendant.                                 §

                             MEMORANDUM OPINION AND ORDER

         On this day, the Court considered Defendant Hyatt Corporation's Motion for Summary

Judgment (docket no. 22) (the "Motion").' Having considered the Motion, the parties' briefing

and the record of summary judgment evidence, the Court finds that Defendant's Motion should

be GRANTED.

                                           BACKGROUND

         Plaintiff Jasmine Johnson ("Plaintiff' or "Johnson") began working as a waitress in

Defendant Hyatt Corporation's ("Defendant" or "Hyatt") San Antonio, Texas hotel in December

2014. See docket no.   1   ¶ 5. Specifically, Plaintiff was hired as a cocktail waitress at Q Bar in the
Hyatt Regency San Antonio Riverwalk Hotel (the "Hotel"). See Id. As of the date of the Motion,

Plaintiff remains employed as a waitress at Q Bar. See docket no. 22-1 p. 43.

         At the time of Plaintiffs hiring by Hyatt, Plaintiff received an employment handbook.

See docket no. 22-1 pp. 88-90. Included in the employment handbook was a copy of Hyatt's anti-

harassment reporting policy. See Id.; docket no. 22-2. The policy in effect at the time of the

 The Court has also consideredand addresses in this OrderPlaintiffs Motion to File Under
1




Seal (docket no. 27) and Motion for Leave to File Sur-Response (docket no. 29).
events underlying the lawsuit contained the following information with respect to reporting

incidents of harassment:

         If you feel that you are being harassed, you should tell that individual to stop the
         harassing conduct. Additionally, you should report the matter to Human
         Resources, your General Manager, or the Ethics Point Hotline at (866) 294-3528
         or www.hyattethics.com immediately . . . . Any employee who is aware that
         another employee is being harassed should report the harassment to Human
         Resources, your General Manager, or the Ethics Point Hotline at (866) 294-3528
         or www.hyattethics.com immediately.

See   docket no. 22-3.

         Plaintiffs claims center around allegations involving sexual harassment, assault or other

inappropriate conduct by three individuals during Plaintiff's employment at Q Bar: (1) hotel

guest Chapman, (2) hotel guest Paganelli, and (3) co-worker Guerrero. The Court will provide

brief factual background about each alleged incident or series of incidents.

         Plaintiff alleges that shortly after her employment began, hotel guest Chapman began

directing harassing behavior towards Plaintiff, including both unwanted sexual advances and

sexually explicit comments.2 See docket no. 24 ¶ 5; docket no. 22-1 pp. 12 1-25. Plaintiff alleges

that these incidents occurred "every few months" or sometimes "more frequent[ly]" from late

2014 until November 2016.      See   docket no. 22-1 p. 125. Plaintiff testified that she initially

reported the comments to her immediate supervisors, including Hotel employees Hall, Lozano

and Jackson.    See   docket no. 24-1 pp. 109-10, 138. In November 2015, Hall apparently

exchanged emails with Chapman in which Chapman apologized for "causing any issues"

(although the emails do not make clear what information Hall had received or the "issues" being

2
  Plaintiff testified that Chapman used abusive language, including stating that "he wanted to go
down on (Plaintiff)" and "that he wanted to rim (Plaintiff)" and asking Plaintiff if she "would
like it if someone ate (her) pussy." See docket no. 24-1 pp. 119-21. Plaintiff's testimony also
indicates that Chapman would comment on her breasts. See id. Finally, Johnson testified that
Chapman repeatedly asked her out multiple times, and after she turned down his requests, he
berated her on occasion. See id. at pp. 119-122, 141.
referenced), and Hall encouraged Chapman to return to the restaurant. See docket no. 24-2.

Plaintiff asserts that neither Hall nor the other supervisors took action to report the harassment as

required by Hyatt's employee policies, and that Chapman continued his pattern of harassment.

See docket no. 24 ¶ 12. The record indicates that Defendant's human resources team did not

become aware of Chapman's alleged harassment until Plaintiff told them about it in November

2016, when an investigation into a separate harassment incident (described below) was being

conducted. See docket no. 24-6 pp. 23-25. By December 1, 2016, Chapman had been asked           to
and bad agreed   tono longer return to Q Bar or the Hotel. See docket no. 22-10 ¶j 7-8
       Plaintifcs claims also center around conduct directed towards her by hotel guest

Paganelli. Around midnight on the evening of November 9, 2016, the record indicates that

Plaintiff was serving Paganelli at a table in Q Bar. See docket no. 22-1 p. 199. While he was at

Q Bar, Paganelli grabbed Plaintiff by the arm and waist and pulled her towards      him.3   See id at

p. 172; docket no. 22-6; docket no. 22-7; docket no. 24-9. He then kissed her and bit her neck.

See docket no. 22-1 p. 172.

       Plaintiff immediately left the area around Paganelli' s table but did not immediately tell

anyone about the incident. See docket no. 22-1 pp. 177-78. Meanwhile, another hotel guest who

had seen the encounter reported it to an employee at the bar, De La Vega, as well as to the

Hotel's front desk. See id. at p. 176-77; docket no. 22-8. The front desk staff called security, and

the officer on duty, Pineda, arrived at Q Bar approximately 10 minutes after the incident began.

See docket no. 22-6; docket no. 22-9 (camera footage depicting Paganelli grabbing Plaintiffs

arm at 39:13 on the video and security arriving to speak with Paganelli at 49:15). Plaintiff had no

other interactions with Paganelli between the incident and Pineda's arrival at Q Bar. See docket



 The Court has been provided with video footage of the incident. See docket no. 24-9

                                                 3
no. 22-1 P. 199. Pineda spoke with Plaintiff and asked her whether she wanted to press charges,

however, Plaintiff said that she simply wanted Paganelli removed from the bar. See docket no.

22-6. Pineda then directed Paganelli to leave Q Bar and return to his room, and the record

indicates that Paganelli did so. See id.

        Following the incident, Plaintiff called the police, and the responding officer viewed the

security footage and arrested Paganelli for assault in the early hours of November 10, 2016. See

docket no. 22-7. Although Paganelli was not scheduled to check out until two days later, the

record indicates that he was evicted from the Hotel when he returned to his room following his

arrest and booking. See docket no. 22-10 ¶J 3-4; docket no. 22-11. The record also indicates that

Paganelli has been barred from the Hotel, and it appears that he has not attempted to return to the

premises. See docket no. 22-10 ¶j 4-5.

       The morning after the incident involving Paganelli, Plaintiff spoke with members of

Hyatt's human resources team, Bowden and Ruiz, who had called Plaintiff as part of their

investigation into the incident the night before. See docket no. 22-1 p. 150; docket no. 22-5
                                                                                              pp.
2 1-22. During that discussion, Plaintiff also mentioned the prior incidents involving Chapman,

and it was in response to these communications that the Hotel's General Manager Melhado,

contacted Chapman. See docket no. 22-1 pp. 150-53; docket no. 22-5 pp. 23-26; docket no. 22-

10 ¶ 7. Although Chapman denied the allegations, Melhado asked that Chapman not return to
                                                                                          Q
Bar. See docket no. 22-10 ¶ 7. Chapman agreed not to return to the Hotel, and it appears that

Chapman has not returned to the Hotel since that date. See id. at ¶ 8.

       Approximately two months later, on January 13, 2017, one of the line cooks in the Q Bar

kitchen, Guerrero, approached Plaintiff and told her that she "look[ed] like a fucking hooker."

Docket no. 22-1 p. 200. Plaintiff informed her union representative, who advised her to report



                                                 4
Guerrero to his manager, Head Chef Young. See id. at pp. 200-01. Plaintiff reported the incident

to Young, and according to Plaintiff, Young asked her a series of insensitive questions including

what she bad done to provoke Guerrero's statement. See id. at p. 201. Following his conversation

with Plaintiff, Young spoke with Guerrero, and Guerrero apparently admitted to making an

insensitive comment. See id.; docket no. 22-14. Guerrero offered to apologize to Plaintiff, but

Plaintiff was uncomfortable speaking with him at that time. See docket no. 22-1 p. 203. Young

then called Ruiz (in the human resources department) to tell her about the incident, and Ruiz and

Young made plans to speak with Guerrero. See docket no. 22-5 pp. 38-40. Young and Ruiz

ultimately met with Guerrero, spoke with him about the inappropriate nature of his conduct, and

issued him a written reprimand on January 25, 2017. See docket no. 22-5 pp. 40-42; docket no.

22-13 pp. 13-14; docket no. 22-15. The reprimand warned that further violations could result in

termination of employment. See docket no. 22-15.

       Shortly after the incident, Plaintiff's union filed a grievance on Plaintiff's behalf,

complaining about Guerrero's statement and Young's response. See docket no. 22-16. Ruiz and

Young met with Plaintiff and her union representatives and responded to the grievance by

(i) confirming that Guerrero was issued a formal reprimand, (ii) having Young apologize for

Plaintiff "feeling like he had not handled [the] incident as it should have been handled," (iii)   re-


training every "venues" manager on the protocols regarding workplace harassment, and (iv) re-

training every Hotel employee on Hyatt's anti-harassment policy. See Id.; docket no. 22-17.

       On February 10, 2017, about a month after the incident with Guerrero, Johnson filed a

charge of discrimination with the EEOC. See docket no. 22-18. The charge of discrimination

detailed the incidents that had occurred with Chapman, Paganelli and Guerrero. See id. Plaintiff's

EEOC complaint alleged harassment, discrimination and retaliation due to her gender. See Id.



                                                 5
Shortly after filing her EEOC complaint, Johnson met with an EEOC investigator, who observed

in her report that Hyatt "had taken care of her complaints" and that, "by her own words[,] the

harassment with all three individuals stopped." Id. Following the interview, the EEOC dismissed

Plaintiff's charges.   See   id.



        On May 17, 2017, Plaintiff filed the present lawsuit against Defendant.       See    docket no.    1.

Plaintiff's Complaint asserts Title VII claims against Defendant under both a "hostile work

environment" and "retaliation" theory. See    id.   at pp. 6-7. With respect to Plaintiff's hostile work

environment claims, Plaintiff alleges that Hyatt failed to adequately respond to the incidents of

harassment or assault perpetrated by Chapman, Paganelli and             Guerrero.4 See      id.   Plaintiff's

retaliation claim asserts     thatfollowing the reports of harassment by Plaintiff(i) Defendant
modified Plaintiff's schedule to give her unfavorable shifts, (ii) Young subjected Plaintiff to

"unjust scrutiny," and (ii) Guerrero intentionally misprepared her food orders so that Plaintiff

would receive reduced tip income. See docket no. 1; docket no. 22-1 pp. 117-18.

                                        LEGAL STANDARD

       Under the Federal Rules of Civil Procedure, summary judgment is appropriate "if the

pleadings, depositions, answers to interrogatories, and admissions on file, together with

affidavits, if any, show that there is no genuine issues as to any material fact and that the moving

party is entitled to judgment as a matter of law."        See   Fed. R. Civ. P. 56(c). In making the

determination of whether a genuine issue of material fact exists, the court reviews the facts and



   Plaintiffs complaint contains separate counts for "Sexual Harassment" and "Sex
Discrimination," however, each count contains nearly identical allegations and appears to assert
a "hostile work environment" claim against Defendant. See docket no. 1
                                                                             ¶J 21, 26. At her
deposition, Plaintiff confirmed that both "counts" concerned Hyatt's allegedly inadequate
response to harassment by Chapman, Paganelli and Guerrero. See docket no. 22-1 p. 119.
Accordingly, the Court will analyze counts I and II together when the Court considers Plaintiffs
"hostile work environment" theory of relief.
inferences to be drawn from them in the light most favorable to the non-moving party. Reaves

Brokerage Co., Inc.         v.   Sunbelt Fruit & Vegetable Co., Inc., 336 F.3d 410, 412 (5th Cir. 2003).

        At the summary judgment stage, the movant bears the burden of identifying those

portions of the record it believes demonstrate the "absence of a genuine issue of material fact."

Lincoln Gen. Ins. Co.            v.   Reyna, 401 F.3d 347, 349 (5th Cir. 2005). However, the movant need

not negate the elements of the non-movant's case. See Boudreaux v. Swift Transp. Co., 402 F.3d

536, 540 (5th Cir. 2005). The moving party may meet its burden "by pointing out 'the absence

of evidence supporting the nonmoving party's case." Duffy                 v.   Leading Edge Products, Inc., 44

F.3d 308, 312 (5th Cir. 1995) (quoting Skotak v. Tenneco Resins, Inc., 953 F.2d 909, 913 (5th

Cir. 1992)).   If the movant satisfies its burden, the non-moving party must present specific facts

which show "the existence of a genuine issue concerning every essential component of its case."

Am.   Eagle Airlines, Inc.             v.   Air Line Pilots Ass 'n, Int'l, 343 F.3d 401, 405 (5th Cir. 2003)

(citation and internal quotation marks omitted); see also Lincoln Gen. Ins. Co., 401 F.3d at 349.

At the summary judgment stage, the non-movant cannot meet its burden with "conclusory

allegations" or "unsubstantiated assertions." Delta & Pine Land Co.                 v.   Nationwide Agribusiness

Ins. Co., 530 F.3d 395, 399 (5th Cir. 2008). In the absence                    of any proof, the court will not
assume that the non-movant could or would prove the necessary facts. Little, 37 F.3d at 1075

(citing Lujan   v.   Nat'l Wildlife Fed'n, 497 U.S. 871, 888 (1990)).

        A genuine issue of material fact exists when the evidence is such that a reasonable jury

could return a verdict for the non-movant. Tamez v. Manthey, 589 F.3d 764, 769 (5th Cir. 2009)

(citing Anderson       v.   Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). "As to materiality, the

substantive law will identify which facts are material." Anderson, 477 U.S. at 248. "Only

disputes over facts that might affect the outcome of the suit under the governing law will



                                                             7
properly preclude the entry of summary judgment." Id. "Factual disputes that are irrelevant or

unnecessary will not be counted." Id.

                                            DISCUSSION

          Plaintiff asserts both a "hostile work environment" and a "retaliation" claim against

Defendant, and Defendant moves for summary judgment as to each of Plaintiff's theories of

relief.

  I.      Hostile Work Environment

          An employer may be held liable for sexual harassment under Title VII if the employer

fails to adequately respond to incidents of sexual harassment that have created a hostile work

environment. To succeed on the merits on such a theory, a plaintiff must show that: (1) plaintiff

belonged to a protected class, (2) he or she was subjected to unwelcome harassment, (3) the

harassment was based on his or her sex, (4) the harassment was sufficiently severe or pervasive

to alter the conditions of his or her employment and to create an abusive working environment,

and (5) the employer "knew or should have known of the harassment in question and failed to

take prompt remedial action." Hernandez        v.   Yellow Transp., Inc., 670 F.3d 644,      651(5th Cir.

2012) (citing Ramsey    v.   Henderson, 286 F.3d 264, 268 (5th Cir. 2002)); see also Aryain       v.   Wal-

Mart Stores Texas LP, 534 F.3d 473, 479 (5th Cir. 2008). Defendant's Motion asserts that

Plaintiff has failed to satisfy the fourth andlor fifth elements of her hostile work environment

claims.5


          "Title VII does not reach conduct that is merely           offensiveit proscribes      only an

environment that a reasonable person would find hostile or abusive." Matherne           v.   Ruba Mgmt.,

624 F. App'x 835, 839 (5th Cir. 2015) (quoting Harris          v.   Forklift Sys., Inc., 510 U.S. 17, 21

 Defendant's Motion does not assert that Plaintiff has failed to satisfy the first three elements of
her hostile work environment claims.

                                                     8
(1993)) (internal quotation marks omitted). Accordingly, the Fifth Circuit has repeatedly held

that summary judgment is appropriate when the offensive conduct at issue does not rise to the

level of "severe or pervasive harassment."6

        Courts determine the severity and pervasiveness of potentially offensive behavior by

considering the totality of the circumstances, including the "frequency of the discriminatory

conduct; its severity; whether it is physically threatening or humiliating, or a mere offensive

utterance; and whether it unreasonably interferes with an employee's work performance."

Faragher v. City of Boca Raton, 524 U.S. 775, 787-88 (1998). Thus, "the required showing of

severity or seriousness of the harassing conduct varies inversely with the pervasiveness or

frequency of the conduct." See Lauderdale        v.   Texas Dept. of Crim. Justice, Inst. Div., 512 F.3d

157, 163 (5th Cir. 2007) (quoting Ellison   v.   Brady, 924 F.2d 872, 878 (9th Cir. 1991)).

       Notably, however, conduct need not be both severe and pervasive, as the test "is stated in

the disjunctive." Lauderdale, 512 F.3d at 163; see also Guadlajara         v.   Honeywell Int'l, Inc., 224

F. Supp. 3d 488, 501-02 (W.D. Tex. 2016) ("Plaintiff need only show that the harassment was

severe or pervasive, not both.") (emphasis in original). "An egregious, yet isolated, incident can

6
   See, e.g., Gibson v. Potter, 264 F. App'x 397, 399-401 (5th Cir. 2008) (affirming summary
judgment in the employer's favor where, over a four-month period, a supervisor occasionally
"engag[ed] in 'sex talk', ask{ed] for dates, and offer[ed] his telephone number" to the plaintiff,
and, on one occasion, "grabb[ed] [the plaintiff's] buttocks"); Hockman v. Westward Commc 'ns,
LLC, 407 F.3d 317, 321-22, 328-29 (5th Cir. 2004) (affirming summary judgment in the
employer's favor where, sporadically over an eight-month period, a coworker (1) commented to
the plaintiff about another employee's body, (2) slapped her on the buttocks with a newspaper,
(3) "grabbed or brushed" against the plaintiff's breasts and buttocks, (4) held her cheeks and
tried to kiss her, (5) asked the plaintiff to come to the office early so that they could be alone, and
(6) stood in the door of the bathroom while she was washing her hands); Shepherd v.
Comptroller ofPublic Accounts ofthe State of Tex., 168 F.3d 871, 875 (5th Cir. 1999) (affirming
summary judgment in the employer's favor where, sporadically over a two-year period, a
coworker (1) told the plaintiff that her elbows were the same color as her nipples; (2) told her
that she had big thighs while simulating looking under her dress; (3) on several occasions
attempted to look down her clothing; (4) often rubbed his hand from her shoulder to her wrist;
and (5) twice patted his lap to indicate that she should sit there).
alter the terms, conditions, or privileges of employment and satisfy the fourth element necessary

to constitute a hostile work environment." Lauderdale, 512 F.3d at 163 (citing Harvill            v.

Westward Commc 'ns, LLC, 433 F.3d 428, 434-35 (5th Cir. 2005)). "The inverse is also true:

Frequent incidents of harassment, though not severe, can reach the level of 'pervasive,' thereby

altering the terms, conditions, or privileges of employment such that a hostile work environment

exists." Id. However, conduct that is neither severe nor pervasive cannot support a sexual

harassment claim. Stewart v. Miss. Transp. Comm 'n, 586 F.3d 321, 330-31 (5th Cir. 2009).

        Even if an employee has been subjected to severe and/or pervasive harassment, an

employer "may avoid Title VII liability when harassment occurred but the defendant took

'prompt remedial action' to protect the claimant." Williams-Boldware     v.   Denton Cty., Tex., 741

F.3d 635, 640 (5th Cir. 2014) (quoting Hockman     v.   Westward Commc'ns, LLC, 407 F.3d 317,

329 (5th Cir. 2004)). "Prompt remedial action" is any action "reasonably calculated' to end the

harassment." Stewart, 586 F.3d at 329 (quoting Skidmore      v.   Precision Printing & Packaging,

Inc., 188 F.3d 606, 615 (5th Cir. 1999)). "Remedial action" can take many forms, and, "in

determining whether the employer's actions were remedial, {the Fifth Circuit has] considered

whether the offending behavior in fact ceased." Williams-Boldware, 741 F.3d at 641 (quoting

Skidmore, 188 F.3d at 616). If appropriate, the court may determine at the summary judgment

stageas a matter of lawthat an employer took prompt remedial action. See Ed.
       Plaintiff asserts that she was subjected to severe and pervasive harassment by Chapman,

Paganelli and Guerrero. See docket no. 24 ¶ 42, 44. Plaintiff further asserts that Hyatt was

aware of that harassment and that notwithstanding that awareness, Defendant failed to take steps

to adequately respond. See   Ed.   at ¶ 36.

       The Court will address each of Plaintiff's arguments below.



                                              10
           A. Chapman

       Defendant first moves to dismiss Plaintiff's claim with respect to Chapman's conduct on

the basis that Chapman's alleged actions did not rise to the level of "severe or pervasive"

harassment. See docket no. 22 pp. 9-10. Thus, according to Defendant, Hyatt was under no

obligationunder Title Vuto respond to or remedy Chapman's conduct. See               id. Second,

Defendant asserts that even if the harassment by Chapman was severe or pervasive, Hyatt

promptly and adequately responded to Chapman's conduct. See id. at pp. 10-13.

                   1.   Severe or Pervasive Harassment by Chapman

       The record contains evidence indicating that Chapman was a frequent guest at the Hotel.

See docket no. 27-1. Defendant notes that there is no evidence that Chapman actually visited the

bar where Plaintiff worked on every occasion he stayed at the Hotel, but the recordincluding

Plaintiff's testimonydemonstrates that Chapman visited the bar on numerous       occasions.7   See

docket no. 22-1 p. 143. During those visits, the record indicates that Chapman directed sexually

explicit and abusive language towards Plaintiff See docket no. 24-1 p. 121; note 2, supra.

Plaintiff also testified that Chapman repeatedly asked her out and berated her on occasion, but

that Chapman never physically touched her. See id. at pp. 121, 141.

       Frequent incidents of harassment, though not severe, can reach the level of "pervasive,"

thereby altering the terms, conditions, or privileges of employment such that a hostile work

environment exists. See Lauderdale, 512 F.3d at 163. Viewing Plaintiff's allegations in the most

favorable light, as we must, Chapman's behavior may have been "pervasive," even if it was not




  Johnson testified that she had more than five encounters with Chapman at the bar, but could not
recall whether or not she had more than ten encounters with Chapman. See docket no. 24-1 at pp.
142-43.

                                               11
necessarily   "severe."8    Johnson alleges that they may have had more than ten encounters, during

which he used harassing language, asked her on dates, made sexual advances, and berated her

when she declined his advances. Further, according to Plaintiff, Chapman's conduct occurred

over a period of nearly two years. Given this pervasiveness, the level of severity necessary to

establish an altered work environment is diminished, and Chapman's alleged inappropriate and

hostile statements and repeated unwanted sexual advances together may satisfy Title Vii's

requirement. Thus, at this stage, the Court finds that there is a genuine issue of material fact as to

whether Chapman's alleged misconduct towards Johnson created a hostile work environment

that is actionable under Title VII.

                    2.     Hyatt's Knowledge of and Response to Chapman 's Behavior

         Because there is a genuine issue of material fact regarding the creation of a hostile work

environment due to Chapman's conduct, the Court next must consider whether Hyatt

appropriately responded to Chapman's alleged conduct once it was properly notified.

         A court may conclude that an employer took prompt remedial action as a matter of law.

Hockman, 407 F.3d at 329. As a general rule, an employer's obligation to take prompt remedial

action is triggered only when the employee follows the reporting procedures in the employer's

anti-harassment policy. See May       v.   Fedex Freight E., Inc., 374 F. App'x 510, 513 (5th Cir.

2010).

         Here, the record demonstrates that Hyatt's human resources representatives promptly

responded to Plaintiff's allegations regarding Chapman once they were made aware of the

8
   Although Chapman's alleged conduct is certainly inappropriate and offensive, see note 2,
supra, it is not clear that it satisfies the "severity" requirement of Title VII. See note 6, supra
(describing allegations that have not risen to the level of "severe" under Title VII). However,
given that the Court believes that Chapman's conduct may satisfy the "pervasive" requirement, it
is not necessary for the Court to determine whether Chapman's conduct may also satisfy Title
Vii's "severity" requirement.

                                                   12
allegations on November 10, 2016. The record indicates that Hyatt's human resources

department quickly raised the issue with upper management, and by December 1, 2016,

Chapman had agreed to no longer stay at the Hotel. See docket no. 22-10 ¶J 7-8. As a result of

Defendant's responsive actions, it appears that (i) Chapman did not interact with Plaintiff on any

other occasion following Plaintiff's report to human resources, and (ii) Chapman has not

returned to the Hotel since November 30, 2016. Id.; docket no. 22-1 pp. 148, 164. Therefore,

Defendant's actions satisfy the requirements of a "prompt response" for the purposes of avoiding

Title VII liability. See Williams-Boidware, 741 F.3d at 641.

       Nonetheless, Plaintiff argues that such remedial actions were inadequate and delayed,

because Plaintiff had notified Hall (her immediate supervisor) of Chapman's harassment months,

or potentially even years, prior to Hyatt banning Chapman from the property. See docket no. 24
                                                                                               ¶
45. In support, Plaintiff asserts that she was not required to comply with Hyatt's formal reporting

policies because Hyatt also allows employees to report misconduct through more informal

channels that were not codified in the anti-harassment policy. See Id. at ¶ 46. Specifically,

Plaintiff points to the testimony of Ruiz (Hyatt's human resources representative), who indicated

that an employee "can go to [his or her] manager or the person that [he or she] feel[s] most

comfortable with" if he or she has a concern about sexual harassment. See docket no. 24-6 p. 17.

Plaintiff therefore asserts that she "cannot be expected to divine which method [Hyatt] 'really'

intended its employees to use," and that she properly put Hyatt on notice of Chapman's

inappropriate conduct when she reported his actions to her supervisor. See docket no. 24 ¶ 46.

       As an initial matter, the record is not clear as to the exact information regarding

Chapman's conduct that was conveyed to Plaintiff's immediate supervisors, who exactly it was




                                                13
conveyed to, and when exactly it was   conveyed.9   However, even if Plaintiff did convey specific

actionable instances of sexual harassment to her immediate   supervisoras the Court will assume
for the purposes of resolving the instant Motionsuch reporting would not be enough. The Fifth

Circuit has made clear that an employer's remedial obligations under Title VII are not

automatically triggered by a report to an immediate supervisor, and are instead triggered only

once the employee complies with the anti-harassment reporting policy. Harvill, 433 F.3d at 438

("This Court has long recognized that an employee cannot argue her employer failed to take

prompt remedial action when she failed to abide by the company's anti-harassment policy.");

Hockman, 407 F.3d at 329-30 (finding that report of harassment to immediate supervisor was not

sufficient to necessitate prompt remedial action when anti-harassment policy directed employees

to report harassment to a more senior supervisor); May, 374 F. App'x at 5 12-13 (same).

       Further, even if the Court assumes that Plaintiff's communications with Hall were

compliant with Hyatt's accepted harassment reporting policies, the law requires Plaintiff to

utilize the additional reporting channels provided by Hyatt once she believed that her initial

complaints were ineffective. See Lauderdale, 512 F.3d at 165 ("In most cases, as here, once an

employee knows his initial complaint is ineffective, it is unreasonable for him not to file a

second complaint, so long as the employer has provided multiple avenues for such a



  The record indicates that Hall had knowledge of some interaction Chapman had with a Q Bar
staff member November 2015 (approximately a year after Plaintiff alleges the harassment
began), but it is not clear that Hall knew any details regarding Chapman's behavior as of that
date, and there seemed to be confusion as to who may have additional information. See docket
no. 24-4. An April 2016 email indicates that Plaintiff told Hall that Chapman had made
inappropriate comments to her, but it is still not clear that Hall was aware of most details, and
Hall stated that "I never knew this was even close to being this big of a concern." See docket no.
24-15. The April 2016 email indicates that Hall asked Plaintiff to write a written statement
regarding Chapman's conduct. See id. Plaintiff testified that she also spoke with Jackson
(another supervisor) about Chapman's conduct, but she could not recall when that conversation
occurred. See docket no. 29-1 p. 138.

                                               14
complaint."); Hockman, 407 F.3d at 329-30 (affirming summary judgment when plaintiff had

complained to her immediate manager that she was being harassed by a co-worker, but failed to

escalate the complaint to upper management (per company policy) after she "was dissatisfied

with the way" her immediate manager responded); Wyatt       v.   Hunt Plywood Co., Inc., 297 F.3d

405, 413 (5th Cir. 2002) (noting that it was unreasonable for the plaintiff not to pursue

alternative reporting channels when the employer's "policy made clear that several persons in

addition to the employee's immediate and next higher supervisors were available to receive and

pursue sexual harassment claims"). Here, the record clearly indicates that Plaintiff waited nearly

two years to utilize Defendant's enumerated anti-harassment reporting policies. Specifically,

Plaintiff did not notify Hyatt's human resources department of her complaints about Chapman

until the Hotel was conducting its investigation into the Paganelli incident in November 2016,

and thus, the record evidence indicates that Plaintiff "unreasonably failed to take advantage of

corrective opportunities provided by" Hyatt prior to that date.'° See Hockman, 407 F.3d at 330.

       Plaintiff's hostile work environment claim related to Chapman's conduct fails because

Plaintiff cannot demonstrate that Hyatt failed to take prompt remedial action following its receipt

of notice pursuant to its anti-harassment reporting policies. Instead, the undisputed facts in the

record demonstrate that as soon as Plaintiff notified Hyatt of Chapman's inappropriate conduct

via Hyatt's enumerated reporting methods, Defendant "took the allegation seriously, it conducted

prompt and thorough investigations, and it immediately implemented remedial" measures that



  Plaintiff asserts that she generally worked at night, and thus, the human resources department
and general manager were "not available" to Plaintiff. See docket no. 24 ¶ 13. As an initial
matter, the record indicates that Plaintiff worked both day shifts and night shifts. See docket no.
22-21. In any event, Defendant's anti-harassment policy also provides a telephone hotline and
website portal for reporting harassment, and there is no indication that Plaintiff attempted to use
those resources nor does Plaintiff's briefing explain why those resources would not have been
available.

                                                15
kept Chapman from interacting with Plaintiff going forward. See Waymire            v.   Harris County,

Tex., 86 F.3d 424, 428 (5th Cir. 1996); see also Indest      v.   Freeman Decorating, Inc., 164 F.3d

258, 262-63 (5th Cir. 1999) (holding that employer took prompt remedial action when it acted

approximately one month after it became aware of the alleged incident). Accordingly, Hyatt is

entitled to summary judgment as to Plaintiff's hostile work environment claim premised on its

response to Chapman's alleged sexual harassment.

             B. Paganelli


          In its Motion, Defendant does not argue that Paganelli's   conductas a result of which he
was arrested for sexual       assaultcannot constitute "severe" conduct for the purposes of
Plaintiff's theory of a hostile work environment. Instead, Defendant moves for summary

judgment solely on the basis that Hyatt took prompt remedial action once it was notified of

Paganelli's actions. See docket no. 22 pp. 7-8.

          The record indicates that Hyatt took clear action following the reports of Paganelli's

assault of Plaintiff. Shortly after Paganelli assaulted Plaintiff, another guest who witnessed the

assault contacted a separate Hyatt employee behind the bar and requested a manager. See docket

no. 24-10 at p. 24. That employee (De La Vega) left to get the manager on duty. See id.

Meanwhile, the hotel guest also contacted the front desk to report the assault. See docket no. 22-

8. Less   than ten minutes after the incident had taken place, Hyatt security arrived and, after a few

minutes of discussion with Paganelli, Hyatt's security officer (Pineda) directed Paganelli to leave

the bar and return to his room. See docket no. 22-1 pp. 176-77; docket no. 22-6; docket no. 22-8;

docket no. 22-22. Less than twenty minutes after Paganelli left the bar, San Antonio police

officers who had been called to the scene were shown the security video footage of the incident.

See docket nos 22-7 p. 5; 22-6. After reviewing the film, officers arrested Paganelli in his hotel
room, and he was charged with Assault by Contact. See docket no. 22-6; 22-7. Following his

return to the Hotel later that morning, Paganelli was evicted by Defendant, and Paganelli was

advised that he could not return to the Hotel. See docket no. 22-10 ¶f 3-4. Later that day,

employees from Hyatt's human resources department initiated an investigation into the

workplace assault and harassment of Plaintiff. See docket no. 22-5 p. 25.

       Notwithstanding Hyatt's apparent actions in response to Paganelli' s assault of Plaintiff,

Johnson argues that Defendant's response was inadequate because (i) De La Vega allegedly

failed to follow Hyatt procedures by immediately reporting the assault through the appropriate

anti-harassment channels; (ii) De La Vega was not disciplined for his alleged inaction; (iii) Hyatt

security personnel did not respond to the bar for several minutes; and (iv) Defendant allowed

Paganelli to leave the bar and return to his hotel room unescorted, rather than with an escort, per

hotel policy. See docket no. 24 ¶       24, 28-30. The Court is not persuaded by Plaintiff's

contentions.

       As an initial matter, it is not clear from the record that De La Vega failed to respond once

he was notified of the assault. Instead, the record indicates that when the witness asked for Dc La

Vega's manager, De La Vega reported that the manager would be there shortly. See docket no.

24-10 p. 24. To the extent Plaintiff suggests that De La Vega should have utilized Hyatt's anti-

harassment reporting channels in the two minutes following the        assaultrather than requesting
assistance from his   managerthat certainly does not render Hyatt's response inadequate.
Moreover, the video indicates that Hyatt security responded less than ten minutes after the

reported assault. Although Title VII requires a "prompt" response, it does not require an

instantaneous one. See Skidmore, 188 F.3d at 616; Dornhecker     v.   Malibur Prix. Corp., 826 F.2d

307 (5th Cir. 1987) (finding that employer's response 12 hours after the incident was "unusually



                                                17
prompt" for Title VII purposes and stating that "since the demise of the institution of dueling,

society has seldom provided instantaneous redress for dishonorable conduct"). Finally, to the

extent that Hyatt security's actions can be faulted for any "delay" in its response or for allowing

Paganelli to walk unescorted to his room, the evidence indicates that Plaintiff did not have

additional interactions with Paganelli prior to (or following) the arrival of security. See docket

no. 22-1 p. 199. Indeed, Plaintiff testified that she had no further contact with Paganelli

following the assault. See Id.

        The Court recognizes that Plaintiff was assaulted by Paganelli, and the Court does not

wish to minimize the nature of his actions. However, the record is clear that Hyatt's reaction

more than constituted a "prompt response" to Paganelli's conduct once Hyatt was notified of the

assault, and Hyatt's actions were reasonably designed to stop the offending conduct. See

Skidmore, 188 F.3d at 616 (collecting cases granting judgment as a matter of law where the

employer responded promptly and the offending behavior ceased). For that reason, Hyatt is

entitled to summary judgment as to Plaintiff's hostile work environment claim premised on its

response to Paganelli' s assault of Plaintiff

            C. Guerrero

       Defendant argues that Plaintiff's claim regarding Guerrero's conduct fails because

Guerrero's one-time statement to Plaintiff does not constitute "severe or pervasive" conduct

under Title VII. See docket no. 22 pp. 13-14. Alternatively, Hyatt argues that even if Guerrero's

statement were actionable conduct under Title VII, Defendant took prompt remedial action such

that it would not be liable. Id. at pp. 14-15.

       "Title VII does not reach conduct that is merely        offensiveit proscribes     only an

environment that a reasonable person would find hostile or abusive." Matherne, 624 F. App'x at



                                                 18
839 (quoting Harris, 510 U.S. at 21) (internal quotation marks omitted). As confirmed

repeatedly by the Fifth Circuit, "simple teasing, ofthand comments, and isolated incidents

(unless extremely serious) will not amount to [actionable discrimination]." Id. (quoting

Faragher, 524 U.S. at 788).

        With respect to Guerrero, Plaintiff's sole allegation of harassment involves his alleged

one-time statement that Plaintiff "look[ed] like a fucking hooker." See docket no. 22-1 p. 212.

Although the statement is certainly inappropriate and offensive, under prevailing Fifth Circuit

precedent, this one-time comment is not sufficient to support a harassment claim. Indeed,

precedent makes clear that even multiple instances of offensive comments often does not

constitute "severe or pervasive" conduct under Title VII. See Higgins               v.   LuJkin Industries, Inc.,

633 F. App'x 229, 230 (5th Cir. 2015) (affirming summary judgment on plaintiff's claim that a

coworker had (i) called her a "n[.    .   .1
                                               bitch" and a "whore," (ii) "quoted sexually suggestive

hiphop lyrics," and then, (iii) told her that he would issue her a disciplinary infraction unless she

"gave him some" because the inappropriate conduct were not "severe or pervasive" within the

meaning of Title VII); see also Harris, 510 U.S. at 21 (quoting Mentor Say. Bank, FSB                          v.

Vinson, 477 U.S. 57, 67 (1986))     ("[T]he mere utterance of an        .   .   .   epithet which engenders

offensive feelings in an employee[]' does not sufficiently affect the conditions of employment to

implicate Title VII."). Thus, in light of the threshold that must be surpassed before conduct

becomes actionable, the Court      concludesas a matter of lawthat Guerrero's one-time
statement is insufficient to support Plaintiff's hostile work environment claim.

       Accordingly, Hyatt is entitled to summary judgment as to Plaintiff's hostile work

environment claim premised on Guerrero' s alleged harassment of Plaintiff."


   Even if the Court assumed that Guerrero' s comment constituted actionable sexual harassment,
the record appears to indicate that Hyatt took appropriate steps to address the issue. Specifically,

                                                     19
           D. Conclusion

       As discussed above, the record indicates that there is no genuine issue of material fact

with respect to Plaintiff's hostile work environment claims against Defendant based on the

incidents involving Chapman, Paganelli and   Guerrero,12   and Defendant is entitled to judgment as

a matter of law on those claims. Thus, Defendant's Motion for Summary Judgment is granted as

to Plaintiff's hostile work environment claims.

 II.   Retaliation

       To prove a prima facie case of retaliation, a plaintiff must show (1) she engaged in an

activity protected by Title VII; (2) the employer took an adverse employment action against her;

and (3) there is a causal link between the protected activity and the adverse employment action.


Hyatt issued Guerrero a written reprimand warning him that he might be terminated if he
repeated the behavior. See docket no. 22-15. Hyatt then re-trained the entire Hotel, including the
Q Bar and culinary management teams, on identifying and preventing workplace harassment. See
docket no. 22-17. Moreover, the record indicates that Guerrero has not made any similarly
offensive statements to Plaintiff in the period since the incident. See docket no. 22-1 p. 212;
docket no. 22-13 p. 17. Thus, the Court concludes that Defendant would be entitled to summary
judgment on this basis as well, even if Guerrero' s harassment were actionable. See Waymire, 86
F.3d at 429 (affirming judgment as a matter of law where the employer promptly reprimanded
the employee, who never harassed the plaintiff again).
12
   Plaintiff's response seems to assert that the conduct of each alleged harasser (including two
separate hotel guests and an employee), should be viewed as one series of events, and thus
should be analyzed as "25 months of sexual harassment" and "employer non-action," rather than
as individual incidents. See docket no. 24 ¶IJ 39, 41. In the above Section, the Court analyzed
Hyatt's response with respect to each incident of sexual harassment or assault once Hyatt had the
requisite notice of each specfIc instance of actionable conduct. In light of the fact that the
alleged conduct by Chapman, Paganelli and Guerrero was factually unrelated and would not put
Hyatt on notice with respect to the other alleged incidents of assault or harassment, the Court
does not find it appropriate to treat Chapman's, Paganelli's and Guerrero's conduct as part of a
single, lengthy incident of harassment for the purposes of evaluating Hyatt's remedial actions.
Further, the incidents involving Paganelli and Guerrero occurred in November 2016 and January
2017, respectively. Thus, the vast majority of any "25 month" period of "employer non-action"
consists almost entirely of the "23 months" that Plaintiff alleges that Hyatt failed to respond to
Chapman's conduct, see docket no. 24 ¶ 14, and the Court has concluded that Defendant took
prompt remedial action to stop Chapman's conduct once it received notice via its enumerated
reporting methods. See Section I.A.2, supra.
Univ. of Texas Sw. Med. Ctr. v.      Nassar, 133 S. Ct. 2517, 2534 (2013); Zamora          v.    City of

Houston, 798 F.3d 326, 331 (5th Cir. 2015). The adverse employment action must be "materially

adverse," or of such severity that it "well might have dissuaded a reasonable worker from

making or supporting a charge of discrimination." Burlington N. & Santa Fe Ry. Co.          v.   White,

548 U.S. 53, 68 (2006).   If the plaintiff successfully presents aprimafacie case of retaliation, the
burden shifts to the employer to provide a legitimate, non-retaliatory reason for the challenged

employment action. Hernandez, 670 F.3d at 657 (citing Long         v.   EastjIeid Coil., 88 F.3d 300,

304-05 (5th Cir. 1996)). If the employer carries its burden, the plaintiff re-assumes the ultimate

burden of proving that the employer would not have taken the adverse employment action but for

the protected activity. Id.

       The record indicates that Plaintiff was still employed at the Hotel as of the date of the

Complaint and Defendant's Motion. See docket no. 22-1 p. 43. Plaintiff's theory of retaliation

alleges that Hyatt has "retaliate[d] against Plaintiff by unjustly subjecting her to unjust scrutiny,

reduced hours, unfavorable shifts, and refusal to approve reasonable schedule requests solely

because Plaintiff complained of the aforementioned sex discrimination." Docket no.         1.    At her

deposition, Defendant further alleged that Guerrero retaliated against Plaintiff following her

complaint regarding his offensive statement by delaying or mispreparing her food orders so that

she would receive reduced tip income. See docket no. 22-1 pp. 117-18.

       Defendant's Motion asserts that Plaintiff's stated theories of retaliation are not cognizable

forms of retaliation and/or are not supported by the evidentiary record. See docket no. 22 pp. 15-

18. In her response, Plaintiff does not directly address Defendant's arguments or the apparent

evidentiary weakness regarding those theories of retaliation, and instead asserts that Hyatt's




                                                 21
retaliation came in the form of an "investigation' that attempted to place the blame on her"

following her report of Guerrero's conduct. Docket no. 24 ¶ 50.

          The Court will address each of Plaintiffs "retaliation" theories below.

             A. Johnson's Schedule, Shjfls and Hours

         Defendant's Motion asserts that Plaintiffs theory regarding a loss of tip income due to

being assigned a disproportionate number of day shifts is not supported by the evidence. See

docket no. 22 pp. 16-17. Specifically, the record evidence indicates that in the six weeks prior to

her formal report of harassment, Plaintiff received 22 night shifts and 6 day shifts. See docket no.

22-21. In the six weeks after reporting the harassment by Paganelli and Chapman, Plaintiff

received 20 night shifts and 7 day shifts.   See   docket no. 22-21. Moreover, Defendant asserts that

there is no clear indication that day shifts actually produce fewer tips than night shifts, and

Johnson testified that tips by shift vary "because every group is different." Docket no. 22-1 p. 95.

         In light of the record evidence, the Court concludes that Johnson's day shift-night shift

theory is not supported by the record. Not only does the apparent record fail to support a prima

facie   case of retaliation related to Plaintiffs schedule, shifts or hours, Plaintiff appears to have

abandoned the theory in her response to Defendant's Motion. Moreover,           even if the   evidence

clearly indicated that Plaintiff s shift schedule was modified following the incident involving

Paganelli, Plaintiffs response identifies no evidence demonstratingor even supporting an

inferencethat Johnson's schedule, shifts and/or hours were changed in response to her
harassment complaints (or any other alleged protected activity).

         Accordingly, Hyatt is entitled to summary judgment on Plaintiffs retaliation claim based

on Plaintiff's theory regarding an unfavorable work schedule or reduced shifts.




                                                    22
           B. Guerrero 's Food Order Preparation

       Defendant's Motion also asserts that Plaintiff's theory regarding alleged retaliation by

Guerrero (i) is not a viable theory of retaliation as a matter of law, and (ii) is unsupported by the

record evidence.   See   docket no. 22 PP. 17-18. Plaintiffs response does not address Defendant's

contentions regarding Plaintiff's retaliation theory based on Guerrero's conduct.

       As an initial matter, Defendant's Motion questions whether Guerrero even retaliated

against Plaintiff, and the record does not clearly demonstrate that such retaliation occurred.   See

docket no. 22 pp. 17l8.13 In any event, even assuming for argument purposes that Guerrero did

intentionally make mistakes with respect to the food orders of Plaintiff's customers, Fifth Circuit

precedent makes clear that an employer is not generally liable for the retaliatory conduct of a

plaintiffs co-workers absent a showing that the employee's "retaliation" was taken in

furtherance of the employer's business.       See, e.g.,   Hernandez, 670 F.3d at 657 (affirming

summary judgment in the employer's favor where the plaintiff complained of retaliatory

harassment by co-workers); Long, 88 F.3d at 306 (noting that an employer is not liable for the

act of an employee not made in furtherance of the employer's business). Here, the record

evidence demonstrates that Guerrero is Plaintiffs co-worker, rather than supervisor, and Plaintiff

has provided no evidence demonstrating (or supporting an inference) that any alleged retaliatory

conduct by Guerrero was done on behalf of Hyatt. Thus, even if the evidence demonstrated that

Guerrero did make mistakes on Plaintiffs food orders in response to Plaintiffs complaint about




13
   Defendant's response to Plaintiffs Motion notes that Plaintiff cannot provide evidence
demonstrating that Guerrero misprepared the food orders of Plaintiffs customers nor that such
mispreparation resulted in fewer tips. See docket no. 22 pp. 17-18. In response to Defendant's
Motion, Plaintiff does not identify any evidence supporting this theory of retaliation or the
required inferences.

                                                 23
his offensive    statementwhich it does notHyatt would not be liable for such conduct,                  as a

matter of law.

         Accordingly, Hyatt is entitled to summary judgment on Plaintiff's retaliation claim based

on Plaintiffs theory regarding Guerrero ' s alleged retaliatory "mispreparation" of food orders.

            C. "In vestigation" Into Johnson

        In response to Defendant's Motion, Plaintiff asserts that Hyatt's retaliation with respect

to Plaintiffs reporting of sexual harassment came in the form of "an 'investigation' that

attempted to place the blame on her." Docket no. 24 pp. 14-15. Defendant responds that such an

"investigation" is not supported by the facts, and even if it were, that it would not satisfy the

"materially adverse" standard applicable to retaliation claims.      See    docket no. 28 pp. 2-3.

        Plaintiff's theory of retaliation appears to be based on Head Chef Young's response after

Plaintiff approached Young to report Guerrero's inappropriate and offensive statement.

Plaintiffs testimony indicates that during the conversation in which Plaintiff reported Guerrero's

offensive statement, Young questioned Plaintiff with an "onslaught" of questions about whether

she had done or said anything to provoke the attack.      See   docket no. 24-1 pp. 20 1-02. Plaintiff felt

attacked and victimized by Young's inquiry.   See   id.   at pp. 20 1-03.

        However, the record also indicates that Young immediately spoke to Guerrero and

Hyatt's human resources department after he learned of Plaintiffs allegations, and following

Young's discussion with Guerrero, Guerrero offered to apologize to Plaintiff            See   docket no. 24-

1   pp. 20 1-03. Moreover, Hyatt disciplined Guerrero in response to the incident, and Young

apologized to Plaintiff See docket no. 22-15; docket no. 22-16. Thus, notwithstanding Young's

insensitive line of questioning following Plaintiffs report of misconduct, the Court finds it
difficult to agree with Plaintiff's assertion that Young (or Hyatt) initiated an "investigation" that

"plac[ed] the blame" on Plaintiff following the incident. See docket no. 24 50.
                                                                           ¶
         Even if Plaintiff's interpretation of the facts is accepted as   truesuch that Young made
offensive statements and informally "plac[ed] the blame" for Guerrero' s conduct on Plaintiff

during their conversationthe record still does not demonstrate the type of "retaliation" that

satisfies the "materially adverse" standard required under Title VII. Importantly, the Supreme

Court has made clear that Title VII does not set forth a "general civility code for the American

workplace." Oncale     v.   Sundowner Offshore Servs., inc., 523 U.S. 75, 80-81 (1998); see also

White, 548 U.S. at 68 (noting that "lack   of good manners" is not actionable as retaliatory conduct
as a matter of law). For that reason, the Fifth Circuit has held that rude or insensitive treatment

does not constitute "materially adverse" conduct that may support a retaliation claim. See Aryain,

534 F.3d at 485 (affirming summary judgment on retaliation claim based on allegation that

managers "changed their attitudes towards" plaintiff and treated plaintiff "poorly" following

complaint); Browning v. Sw. Research Inst., 288 F. App'x 170, 179 (5th Cir. 2008) (finding no

material adverse conduct for purposes of retaliation claim after employer made "humiliating"

and "demeaning" statements such as calling employee "crazy"); see also Escalante         v.   Holder,
No. EP-09-CV-368-KC, 2011 WL 1528472, at *11 (W.D. Tex. Apr. 20, 2011) (noting that

"[u}nwarranted comments and rude behavior do not constitute adverse employment actions" for

purposes of retaliation claim). In light of that standard, the evidence and allegations regarding

Young's "investigation" of Plaintiffincluding his attitude and statements towards Plaintiffdo

not satisfy Title Vii's "material adverse" standard for retaliation claims.

        As a matter of law, Young's conducteven if fully accepted as alleged and interpreted

by   Plaintiffdoes not rise to the level of "material adversity" that would objectively deter


                                                 25
complaints regarding harassment. White, 548 U.S. at 68. The record suggests that Young's

"investigatory" questions may have been unprofessional or insensitive, but far more is required

before an employer can be held liable for retaliation under Title VII.

        Accordingly, Hyatt is entitled to summary judgment on Plaintiff's retaliation claim based

on Plaintiff's theory regarding Young's "investigation" and/or his attitude or statements towards

Plaintiff.

             D. Conclusion

        For the reasons set forth above, Defendant is entitled to judgment as a matter of law with

respect to each of Plaintiff's theories of "retaliation," as no genuine issue of material fact remains

as to those claims. Accordingly, Defendant's Motion for Summary Judgment is granted as to

Plaintiff's retaliation claims.

III.    Plaintiff's Other Pending Motions
        When filing her response, Plaintiff also filed a Motion to File Under Seal an exhibit that

contained information and records regarding a guest's visits to the hotel. See docket no. 27. Upon

review of Plaintiff's Motion to File Under Seal, the Court finds that Plaintiff's motion has merit

and that the specific information in the exhibit (docket no. 27-1) is sensitive and confidential. For

that reason, Plaintiff's Motion to File Under Seal will be granted.

        Additionally, Plaintiff filed a Motion for Leave to File Sur-Response after Defendant's

reply noted that certain evidentiary materials referenced in Plaintiff's response were not attached

to Plaintiff's responsive brief. See docket no. 29. Defendant opposed Plaintiff's motion for leave

because Defendant asserts that (i) Plaintiff did not explain why she failed to attach documents in

the first instance, and (ii) Plaintiff attached (and, according to Defendant, "mischaracterized")

new evidence that was not referenced in Plaintiff's response. See docket no. 30. The Court has

discretion as to whether it considers information contained in a sur-reply. See Warrior Energy

                                                 26
Servs.   Corp.   v.   ATP   Titan M/V,   551 F. App'x 749, 751 n.2 (5th Cir. 2014) (per curiam)

(unpublished). In this case, after reviewing the information contained with Plaintiffs sur-reply

(most of which is evidence that was omitted inadvertently from Plaintiffs response), the Court

finds that the Motion for Leave to File Sur-Response should be granted. Accordingly, all such

material contained with Plaintiffs sur-reply was considered as part of the record during the

Court's analysis of Defendant's Motion for Summary Judgment.

                                   CONCLUSION AND ORDER

         For the reasons set forth above, (i) Plaintiffs Motion to File Under Seal (docket no. 27) is

GRANTED, and the exhibit attached as docket no. 27-1 will remain SEALED; (ii) Plaintiffs

Motion for Leave to File Sur-Response (docket no. 29) is GRANTED; and (iii) Defendant's

Motion for Summary Judgment (docket no. 22) is GRANTED.

         IT IS THEREFORE ORDERED that Defendant is entitled to summary judgment on all

of Plaintiffs claims, and Plaintiff shall take nothing as to those claims. The case is closed.

         It is so ORDERED.

         SIGNED this           day of November, 2018.
                        \
                                             ORLANDO L. GARCIA
                                         Chief United States District Judge




                                                  27
